DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 17 Jun 2022, in which claim 1 is amended to change the scope and breadth of the claim, and withdrawn claims 4-5 are amended.

This application is a domestic application, filed 21 May 2020; and claims benefit as a DIV of 15/768,462, which is a 371 of PCT/US2016/057102, filed 14 Oct 2016, issued as PAT 10695352, which claims benefit of provisional application 62/242,218, filed 15 Oct 2015.

Claims 1-7 are pending in the current application. Claims 2-7, drawn to non-elected inventions, are withdrawn. Claim 1 is examined on the merits herein.

Rejections Withdrawn
Applicant’s Amendment, filed 17 Jun 2022, with respect that claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been fully considered and is persuasive, as amended claim 1 does not recite a prodrug or metabolite thereof.  
This rejection has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ciancetta et al. (WO 2013/102431 A1, published 11 Jul 2013, cited in PTO-892) in view of Cantley et al. (US 2013/0316385, published 28 Nov 2013, provided by Applicant in IDS mailed 21 May 2020) and Stein et al. (Proceedings: AACR Annual Meeting 2014; April 5-9, 2014; San Diego, CA, provided by Applicant in IDS mailed 21 May 2020). Evidence of terminology is provided by PubChem (entry for Enasidenib, PubChem website, cited in PTO-892). 
Ciancetta et al. teaches compounds useful for treating cancer. (abstract; page 83, paragraph 2) Ciancetta et al. teaches inhibition of mutant IDH2 and its neoactivity is therefore a potential therapeutic treatment for cancer. Accordingly, there is an ongoing need for inhibitors of IDH2 mutants having alpha hydroxyl neoactivity. (page 2, paragraph 2) Ciancetta et al. teaches compounds of structural formula I 
    PNG
    media_image1.png
    126
    190
    media_image1.png
    Greyscale
. (page 2) Ciancetta et al. teaches the embodiment of compound 409 
    PNG
    media_image2.png
    101
    172
    media_image2.png
    Greyscale
 named 2-methyl-1-(4-(6-(trifluoromethyl)pyridin-2-yl)-6-(2-(trifluoromethyl)pyridin-4-ylamino)-1,3,5-triazin-2-yl-amino)propan-2-ol. (page 46, right column; page 134) Ciancetta et al. teaches the compound used in combination therapy such as in combination with a hypomethylating agent such as azacitidine. (page 85, paragraph 3) Ciancetta et al. teaches the embodiment wherein the compound is formulated in a pharmaceutically acceptable composition further comprising additional therapeutic agents. (page 76, paragraph 2; claim 14 at page 273) 
Ciancetta et al. does not specifically disclose the embodiment of a pharmaceutical composition comprising 2-methyl-1-(4-(6-(trifluoromethyl)pyridin-2-yl)-6-(2-(trifluoromethyl)pyridin-4-ylamino)-1,3,5-triazin-2-yl-amino)propan-2-ol and azacitidine. (instant claim 1)
Cantley et al. teaches methods and compositions for treating and evaluating subjects having a neoactive mutation at residue 97 of IDH1 or 137 of IDH2 (abstract). Cantley et al. teaches the neoactive mutation of IDH2 confers alpha hydroxy neoactivity, e.g., 2HG neoactivity, and results in exemplary disorders such as cancer (page 1, paragraph 0004). Cantley et al. teaches one aspect of the method of treating a subject having cell proliferation-related disorder characterized by an IDH2 mutation (page 1, paragraph 0005), such as by administering an inhibitor of said enzyme (page 1, paragraph 0012). Cantley et al. teaches the therapeutic agents and methods of subject evaluation described herein can be combined with other therapeutic modalities, e.g., with art-known treatments (page 5, paragraph 0090). Cantley et al. teaches embodiments where the second therapy comprises administration of one or more agents including a hypomethylating agent, e.g., decitabine (5-aza-deoxycytidine) or azacitidine (5-azacytidine) (page 5, paragraph 0100-0101; page 31, paragraph 0562). 
Stein et al. teaches AG-221 is an oral selective inhibitor of the mutated IDH2 protein, and in a primary human AML xenograft model, AG-221 treatment reduced 2-HG levels and demonstrated a dose dependent survival benefit (abstract, paragraph 1). PubChem provides evidence that AG-221 is a name for the instant compound 1. 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Ciancetta et al. in view of Cantley et al. and Stein et al. in order to select from with the genus taught by Ciancetta et al. to arrive the composition comprising the 2-methyl-1-(4-(6-(trifluoromethyl)pyridin-2-yl)-6-(2-(trifluoromethyl)pyridin-4-ylamino)-1,3,5-triazin-2-yl-amino)propan-2-ol and azacitidine. One of ordinary skill in the art would have been motivated to combine Ciancetta et al. in view of Cantley et al. and Stein et al. with a reasonable expectation of success because all of Ciancetta et al., Cantley et al., and Stein et al. are drawn to active agents for treating cancers characterized by an IDH2 mutation, the broad teaching of Ciancetta et al. encompasses the composition comprising the 2-methyl-1-(4-(6-(trifluoromethyl)pyridin-2-yl)-6-(2-(trifluoromethyl)pyridin-4-ylamino)-1,3,5-triazin-2-yl-amino)propan-2-ol and azacitidine, Cantley et al. provides guidance for selecting the particular secondary therapy of the hypomethylating agent azacitidine, and Stein et al. provides guidance for selecting the particular compound 2-methyl-1-(4-(6-(trifluoromethyl)pyridin-2-yl)-6-(2-(trifluoromethyl)pyridin-4-ylamino)-1,3,5-triazin-2-yl-amino)propan-2-ol from within the genus taught by Ciancetta et al. See also MPEP 2144.06 at I. providing ""It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)" and MPEP 2144.07 providing "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)" Here Ciancetta et al. teaches each of 2-methyl-1-(4-(6-(trifluoromethyl)pyridin-2-yl)-6-(2-(trifluoromethyl)pyridin-4-ylamino)-1,3,5-triazin-2-yl-amino)propan-2-ol and azacitidine are known to be useful for the same purpose of treating cancer, therefore even in the absence of the guidance taught by Cantley et al. and Stein et al. for selecting particular agents it would have been prima facie obvious to combine the two cancer-treating agents to form a third composition to be used for the very same purpose.
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 17 Jun 2022, have been fully considered and not found to be persuasive.
	Applicant remarks that Cantley et al. does not specifically teach the composition comprising the combination of 2-methyl-1-(4-(6-(trifluoromethyl)pyridin-2-yl)-6-(2-(trifluoromethyl)pyridin-4-ylamino)-1,3,5-triazin-2-yl-amino)propan-2-ol and azacitidine. Applicant remarks that Stein et al. does not specifically teach the composition comprising the combination of 2-methyl-1-(4-(6-(trifluoromethyl)pyridin-2-yl)-6-(2-(trifluoromethyl)pyridin-4-ylamino)-1,3,5-triazin-2-yl-amino)propan-2-ol and azacitidine. However, as detailed in the rejection of record Ciancetta et al. teaches the embodiment of compound 409 
    PNG
    media_image2.png
    101
    172
    media_image2.png
    Greyscale
 named 2-methyl-1-(4-(6-(trifluoromethyl)pyridin-2-yl)-6-(2-(trifluoromethyl)pyridin-4-ylamino)-1,3,5-triazin-2-yl-amino)propan-2-ol, teaches the compound used in combination therapy such as in combination with a hypomethylating agent such as azacitidine, and teaches the embodiment wherein the compound is formulated in a pharmaceutically acceptable composition further comprising additional therapeutic agents. Therefore Cantley et al. or Stein et al. is not relied upon as the only source of teaching the specific combination of 2-methyl-1-(4-(6-(trifluoromethyl)pyridin-2-yl)-6-(2-(trifluoromethyl)pyridin-4-ylamino)-1,3,5-triazin-2-yl-amino)propan-2-ol and azacitidine, but rather, as detailed in the rejection of record, Cantley et al. provides guidance for selecting the particular secondary therapy of the hypomethylating agent azacitidine from within the broad teaching of Ciancetta et al. encompasses the composition comprising the 2-methyl-1-(4-(6-(trifluoromethyl)pyridin-2-yl)-6-(2-(trifluoromethyl)pyridin-4-ylamino)-1,3,5-triazin-2-yl-amino)propan-2-ol and azacitidine, Similarly Stein et al. provides guidance for selecting the embodiment of compound 409 
    PNG
    media_image2.png
    101
    172
    media_image2.png
    Greyscale
 named 2-methyl-1-(4-(6-(trifluoromethyl)pyridin-2-yl)-6-(2-(trifluoromethyl)pyridin-4-ylamino)-1,3,5-triazin-2-yl-amino)propan-2-ol taught within Ciancetta et al. 
	Applicant remarks that there is a wide range of available agents that can by combined with compound 1. For example, as cited in the rejection of record, Ciancetta et al. teaches the compound used in combination therapy such as in combination with a hypomethylating agent such as azacitidine, (page 85, paragraph 3) and this citation of Ciancetta et al. further lists numerous alternatives of the agent to used in combination with compound of Ciancetta et al., from Aclarubicin to Zorubicin. However while Applicant appears to interpret the prior art as lacking any suggestion to combine the claimed compound 1 with azacitidine, for the reasons detailed above the teachings of Cantley et al. and Stein et al. are interpreted as guidance that one of ordinary skill in the art would rely upon to select from within the broad teaching of Ciancetta et al. and arrive the composition comprising the 2-methyl-1-(4-(6-(trifluoromethyl)pyridin-2-yl)-6-(2-(trifluoromethyl)pyridin-4-ylamino)-1,3,5-triazin-2-yl-amino)propan-2-ol and azacitidine. Therefore in this case the prior art is interpreted as providing specific guidance as to the particular form of the claimed invention. The teachings of Cantley et al. and Stein et al. provide a reasonable expectation of success of how to use the agents individually, and therefore a reasonable expectation of success for the combination used for the very same purpose selected from within the broad teaching of Ciancetta et al.
Regarding the unexpected results drawn to a particular method of using the composition, these results are not found to be commensurate in scope with the claimed composition. Regarding the interpretation of the claim term "pharmaceutical composition", Ciancetta et al. at page 79, paragraph 1 provides "When the compositions of one aspect of this invention comprise a combination of a compound of the formulae described herein and one or more additional therapeutic or prophylactic agents, both the compound and the additional agent should be present at dosage levels of between about 1 to 100%, and more preferably between about 5 to 95% of the dosage normally administered in a monotherapy regimen. The additional agents may be administered separately, as part of a multiple dose regimen, from the compounds of one aspect of this invention. Alternatively, those agents may be part of a single dosage form, mixed together with the compounds of one aspect of this invention in a single composition." MPEP 716.02(a) at II. citing In re Chupp, 816 F.2d 643, 646, 2 USPQ2d 1437, 1439 (Fed. Cir. 1987) provides "Evidence that a compound is unexpectedly superior in one of a spectrum of common properties . . . can be enough to rebut a prima facie case of obviousness." and further cites Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). However, both of those cases are drawn to an individual compound rather than a composition, and the properties are characteristic of the compound. As taught in Ciancetta et al., the reasonable interpretation of a pharmaceutical composition encompasses the combination of agents as separate doses and the single dosage form of a single composition is only one alternative. MPEP 716.02(d) provides "Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) In this case the evidence provided demonstrate the results of claimed compound 1 and azacitidine in combination, however the results are not commensurate in scope with the claimed composition which reasonably encompasses the agents being separate doses. For this reason the properties of the claimed composition are not inherent or necessarily present compared to the inherent properties of an individual compound, but are results drawn to the method of using the composition.
The evidence described in DiNardo et al. is acknowledged, however MPEP 716.02(g) provides that "Permitting a publication to substitute for expert testimony would circumvent the guarantees built into the statute. Ex parte Gray, 10 USPQ2d 1922, 1928 (Bd. Pat. App. & Inter. 1989)." The evidence of DiNardo et al. appears drawn to similar results of claimed compound 1 and azacitidine administered in combination, and therefore is considered similar in scope to the evidence provided in the application as filed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 10,093,654 (reference patent) in view of Ciancetta et al. (WO 2013/102431 A1, published 11 Jul 2013, cited in PTO-892) and Cantley et al. (US 2013/0316385, published 28 Nov 2013, provided by Applicant in IDS mailed 21 May 2020).
Claims 1-40 of the reference patent are drawn to a pharmaceutical composition comprising a crystalline form of 2-methyl-1-[(4-[6-(trifluoromethyl)pyridin-2-yl]-6-[[2-(trifluoromethyl)pyridin-4-yl] amino]-1,3,5-triazin-2-yl)amino]propan-2-ol or the methanesulfonate thereof, corresponding to a salt and/or polymorph of the instant compound 1. 
Claims 1-40 of the reference patent does not specifically disclose a pharmaceutical composition comprising 2-methyl-1-(4-(6-(trifluoromethyl)pyridin-2-yl)-6-(2-(trifluoromethyl)pyridin-4-ylamino)-1,3,5-triazin-2-yl-amino)propan-2-ol and azacitidine. (instant claim 1)
Ciancetta et al. teaches as above.
Cantley et al. teaches as above.
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Claims 1-40 of the reference patent in view of Ciancetta et al. and Cantley et al. to combine the pharmaceutical composition comprising 2-methyl-1-(4-(6-(trifluoromethyl)pyridin-2-yl)-6-(2-(trifluoromethyl)pyridin-4-ylamino)-1,3,5-triazin-2-yl-amino)propan-2-ol and azacitidine. One of ordinary skill in the art would have been motivated to combine Claims 1-40 of the reference patent in view of Ciancetta et al. and Cantley et al. with a reasonable expectation of success because Claims 1-40 of the reference patent are drawn to a pharmaceutical composition comprising a crystalline form of 2-methyl-1-[(4-[6-(trifluoromethyl)pyridin-2-yl]-6-[[2-(trifluoromethyl)pyridin-4-yl] amino]-1,3,5-triazin-2-yl)amino]propan-2-ol, the broad teaching of Ciancetta et al. encompasses the composition comprising the 2-methyl-1-(4-(6-(trifluoromethyl)pyridin-2-yl)-6-(2-(trifluoromethyl)pyridin-4-ylamino)-1,3,5-triazin-2-yl-amino)propan-2-ol and azacitidine, Cantley et al. provides guidance for selecting the particular secondary therapy of the hypomethylating agent azacitidine. See also MPEP 2144.06 at I. providing ""It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)" and MPEP 2144.07 providing "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)" Here Ciancetta et al. teaches each of 2-methyl-1-(4-(6-(trifluoromethyl)pyridin-2-yl)-6-(2-(trifluoromethyl)pyridin-4-ylamino)-1,3,5-triazin-2-yl-amino)propan-2-ol and azacitidine are known to be useful for the same purpose of treating cancer, therefore it would have been obvious to combine two agents known for the same purpose to give a third composition to be used for the same purpose.
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 17 Jun 2022, have been fully considered and not found to be persuasive.
Applicant's remarks regarding Ciancetta et al. and Cantley et al. are addressed as above.
Applicant's remarks regarding the unexpected results of the claimed invention are addressed as above. 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-45 of U.S. Patent No. 10,730,854 (reference patent) in view of Ciancetta et al. (WO 2013/102431 A1, published 11 Jul 2013, cited in PTO-892) and Cantley et al. (US 2013/0316385, published 28 Nov 2013, provided by Applicant in IDS mailed 21 May 2020).
Claims 19-45 of the reference patent are drawn to a pharmaceutical composition comprising a crystalline form of 2-methyl-1-[(4-[6-(trifluoromethyl)pyridin-2-yl]-6-[[2-(trifluoromethyl)pyridin-4-yl] amino]-1,3,5-triazin-2-yl)amino]propan-2-ol, corresponding to the instant compound 1. 
Claims 19-45 of the reference patent does not specifically disclose a pharmaceutical composition comprising 2-methyl-1-(4-(6-(trifluoromethyl)pyridin-2-yl)-6-(2-(trifluoromethyl)pyridin-4-ylamino)-1,3,5-triazin-2-yl-amino)propan-2-ol and azacitidine. (instant claim 1)
Ciancetta et al. teaches as above.
Cantley et al. teaches as above.
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Claims 19-45 of the reference patent in view of Ciancetta et al. and Cantley et al. to combine the pharmaceutical composition comprising 2-methyl-1-(4-(6-(trifluoromethyl)pyridin-2-yl)-6-(2-(trifluoromethyl)pyridin-4-ylamino)-1,3,5-triazin-2-yl-amino)propan-2-ol and azacitidine. One of ordinary skill in the art would have been motivated to combine Claims 19-45 of the reference patent in view of Ciancetta et al. and Cantley et al. with a reasonable expectation of success because Claims 19-45 of the reference patent are drawn to a pharmaceutical composition comprising a crystalline form of 2-methyl-1-[(4-[6-(trifluoromethyl)pyridin-2-yl]-6-[[2-(trifluoromethyl)pyridin-4-yl] amino]-1,3,5-triazin-2-yl)amino]propan-2-ol, the broad teaching of Ciancetta et al. encompasses the composition comprising the 2-methyl-1-(4-(6-(trifluoromethyl)pyridin-2-yl)-6-(2-(trifluoromethyl)pyridin-4-ylamino)-1,3,5-triazin-2-yl-amino)propan-2-ol and azacitidine, and Cantley et al. provides guidance for selecting the particular secondary therapy of the hypomethylating agent azacitidine. See also MPEP 2144.06 at I. providing ""It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)" and MPEP 2144.07 providing "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)" Here Ciancetta et al. teaches each of 2-methyl-1-(4-(6-(trifluoromethyl)pyridin-2-yl)-6-(2-(trifluoromethyl)pyridin-4-ylamino)-1,3,5-triazin-2-yl-amino)propan-2-ol and azacitidine are known to be useful for the same purpose of treating cancer, therefore it would have been obvious to combine two agents known for the same purpose to give a third composition to be used for the same purpose.
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 17 Jun 2022, have been fully considered and not found to be persuasive.
Applicant's remarks regarding Ciancetta et al. and Cantley et al. are addressed as above.
Applicant's remarks regarding the unexpected results of the claimed invention are addressed as above. 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,294,215 (reference patent) in view of Ciancetta et al. (WO 2013/102431 A1, published 11 Jul 2013, cited in PTO-892), Cantley et al. (US 2013/0316385, published 28 Nov 2013, provided by Applicant in IDS mailed 21 May 2020) and Stein et al. (Proceedings: AACR Annual Meeting 2014; April 5-9, 2014; San Diego, CA, provided by Applicant in IDS mailed 21 May 2020).
Claims 1-6 of the reference patent are drawn to a pharmaceutical composition comprising a compound of formula 
    PNG
    media_image3.png
    128
    205
    media_image3.png
    Greyscale
, encompassing instant compound 1. 
Claims 1-6 of the reference patent does not specifically disclose a pharmaceutical composition comprising 2-methyl-1-(4-(6-(trifluoromethyl)pyridin-2-yl)-6-(2-(trifluoromethyl)pyridin-4-ylamino)-1,3,5-triazin-2-yl-amino)propan-2-ol and azacitidine. (instant claim 1)
Ciancetta et al. teaches as above.
Cantley et al. teaches as above.
Stein et al. teaches as above.
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Claims 1-6 of the reference patent in view of Ciancetta et al., Cantley et al., and Stein et al. to combine the pharmaceutical composition comprising 2-methyl-1-(4-(6-(trifluoromethyl)pyridin-2-yl)-6-(2-(trifluoromethyl)pyridin-4-ylamino)-1,3,5-triazin-2-yl-amino)propan-2-ol and azacitidine. One of ordinary skill in the art would have been motivated to combine Claims 1-40 of the reference patent in view of Ciancetta et al., Cantley et al., and Stein et al. with a reasonable expectation of success because Claims 1-40 of the reference patent are drawn to a pharmaceutical composition comprising a crystalline form of 2-methyl-1-[(4-[6-(trifluoromethyl)pyridin-2-yl]-6-[[2-(trifluoromethyl)pyridin-4-yl] amino]-1,3,5-triazin-2-yl)amino]propan-2-ol, the broad teaching of Ciancetta et al. encompasses the composition comprising the 2-methyl-1-(4-(6-(trifluoromethyl)pyridin-2-yl)-6-(2-(trifluoromethyl)pyridin-4-ylamino)-1,3,5-triazin-2-yl-amino)propan-2-ol and azacitidine, Cantley et al. provides guidance for selecting the particular secondary therapy of the hypomethylating agent azacitidine, and Stein et al. provides guidance for selecting the particular compound 2-methyl-1-(4-(6-(trifluoromethyl)pyridin-2-yl)-6-(2-(trifluoromethyl)pyridin-4-ylamino)-1,3,5-triazin-2-yl-amino)propan-2-ol from within the genus taught by Claims 1-6 of the reference patent and Ciancetta et al. See also MPEP 2144.06 at I. providing ""It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)" and MPEP 2144.07 providing "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)" Here Ciancetta et al. teaches each of 2-methyl-1-(4-(6-(trifluoromethyl)pyridin-2-yl)-6-(2-(trifluoromethyl)pyridin-4-ylamino)-1,3,5-triazin-2-yl-amino)propan-2-ol and azacitidine are known to be useful for the same purpose of treating cancer, therefore it would have been obvious to combine two agents known for the same purpose to give a third composition to be used for the same purpose.
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 17 Jun 2022, have been fully considered and not found to be persuasive.
Applicant's remarks regarding Ciancetta et al. and Cantley et al. are addressed as above.
Applicant's remarks regarding the unexpected results of the claimed invention are addressed as above. 

Conclusion
	No claim is found to be allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/Primary Examiner, Art Unit 1623